I concur in affirming the judgment in this case for the reason that, under my view, the only reasonable inference to be drawn from the plaintiff's testimony, when construed most favorably in his behalf, is that Mr. Rowland, cashier of the defendant bank, agreed to pay plaintiff's checks out of plaintiff's savings account for the purpose of meeting hospital expenses for his son, and that the checks issued by the plaintiff were not for that purpose. A savings account is not a checking account that can be drawn on at will, and, while the bank under an agreement may waive the rules governing such account, as alleged and testified to by plaintiff, the agreement must be strictly construed. Under the agreement testified to by plaintiff, according to our view of plaintiff's testimony, the bank was under no obligation to pay checks issued by plaintiff except for hospital purposes, and there being no proof that the *Page 541 
checks in question were issued for that purpose, the defendant was entitled to direction of a verdict.